IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

 STATE OF WASHINGTON,                            No. 81178-9-I

                       Respondent,

                v.                               UNPUBLISHED OPINION

 T.J.E.,

                       Appellant.

           PER CURIAM — T.J.E. appeals from a juvenile disposition finding him

guilty of two counts of indecent liberties. He contends, and the State concedes,

that two sexual assault protection orders imposed as part of the disposition

contain an incorrect expiration date. We accept the State’s concession, and

remand for the trial court to revise the expiration dates in accordance with RCW

7.90.150(6)(c).

           Remanded with instructions.